—In an action to recover damages for personal injuries, etc., the defendant Talley Motors, Inc., appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated February 4, 1999, which granted the plaintiffs’ motion for leave to enter a judgment against it on the issue of liability based on its failure to appear or answer, and denied its cross motion to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
*357To successfully oppose a motion for leave to enter a judgment based upon the defendant’s failure to appear or answer in an action, the defendant must demonstrate a reasonable excuse for the default and a meritorious defense (see, Pisacreta v Joseph A. Minniti, P. C., 265 AD2d 540). The appellant failed to do so.
The appellant’s remaining contentions are without merit. Thompson, J. P., S. Miller, Krausman, Plorio and Schmidt, JJ., concur.